DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on May 28, 2020.  Claims 1-5 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-5 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 


Claim Objections

Note:  Claim objections are directed towards issues including spelling, grammar, and format.

Claims 1-5 are objected to because of the following informalities:
1.	Claim 1 starts with “The current invention is.”  A claim generally start with “A system”, “a method”, “an apparatus”, and so forth.  The word “the current invention” should not be used in claims.  Furthermore, the claims states that the current invention is a bridge system or an interface system or an equipment interface or a method of interface.  Therefore, the claim is attempting to claim a system and method in the same claim which is also improper. This also occurs in the other claims (2-5) as well. 
2.	Claim 2 states “an intelligence system which acts as a “TRUSTED ACCESS” policy enforcer as per Figure-1 and Figure-2.  The “TRUSTED ACCESS” can be written as “trusted access.”  Furthermore, it is improper to refer to Figures or specifications in the claim language (in this case Figures 1 and 2).
3.	Claim 3 states “wherein a proprietary software designed in current invention.” The “current invention” should not be mentioned in the claim language.  If a system is being claimed, the “current invention” can be replaced by “the system.” 
4.	Claim 4 states “REQUEST” and “RESPONSE” signals.  These can be changed to request and response signals.  Furthermore, claim 4 also states “a current invention.”  This should be corrected as disclosed above. 
  

Appropriate correction is required.

6.	The Applicant should refer to the attached references for examples of claim construction.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note:  112 2nd rejection are concerned with the clarity and definiteness of the claim.  The claims must be clear and limited in their scope.

Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and 

Claims 1-5 claim “a bridge system or an interface system or an equipment interface or a method of interface.”  This is indefinite as there is no clear definition of what is being claimed whether it being an interface or a bridge system. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (U.S. Patent Pub. No. US 2017/0024945).

Regarding claim 1, Shalev discloses: 
The current invention is a Bridge System or an Interface System or an Equipment Interface or a Method of Interface that interacts with existing mission critical process(s) or an industrial process(s) or adding gate control units to existing access gates to allow the controlling of the access gates by a mobile device). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Shalev discloses: 
The Bridge System or Interface System or an Equipment Interface or a Method of Interface of claim 1, further comprises multi factor authentication via hardware intelligence or hardware system intelligence or such form of intelligence system which acts as a "TRUSTED ACCESS" policy enforcer as per FIG. 1 and FIG. 2 (paragraphs 0042-0047:  wherein the user profiles including user identifiers and at least one credential (biometric, etc.) are used in combination). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Shalev discloses: 
The Bridge System or Interface System or an Equipment Interface or a Method of Interface of claim 1 and intelligent policy enforcer method or system or equipment of claim 2, further comprises policy decision maker wherein a proprietary software designed in current invention is used to make a decision based on physical user action via a physical wireless device and thus acts as a policy decision making system or equipment or interface or machine (paragraphs 0005, 0027-0030, 0047:  adding gate control units to existing access gates to allow the controlling of the access gates by a mobile device).Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Shalev discloses: 

The purpose of the current invention as in claim 1 is to establish a method or system or equipment or machine to allow existing process(s) or mission critical process(s) or equipment(s) or machine(s) to track and trace safety access(s) wherein accountability is established hence making a personnel safety and resource security a prime objective and ultimately saving lives of people (in honor of a friend N. Sullivan who lost his life in a robot work accident, May God Rest his Soul in Peace) (paragraphs 0042-0043:  the database stores logs recording access).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (U.S. Patent Pub. No. US 2017/0024945) in view of Erickson et al. (U.S. Patent Pub. No. US 2021/0081221).



Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Shalev discloses: 
The Bridge System or Interface System or an Equipment Interface or a Method of Interface of claim 1, comprises of hardware interface signals to transfer "REQUEST" and "RESPONSE" signals with single connection USB serial communication between policy decision maker and policy decision enforcer, making existing or non-existing "TRUSTED ACCESS" policy reliable and enforceable hence making current invention a "TRUSTED ACCESS" policy decision maker, enforcer and executioner (paragraphs 0005, 0027-0030, 0047:  adding gate control units to existing access gates to allow the controlling of the access gates by a mobile device).

Shalev does not explicitly disclose that this signals is made with single connection USB serial communication between the decision maker and enforcer.  In an analogous art, Erickson discloses that I/O devices may be wired via a USB connection to an execution system (paragraph 0035).  It would have been obvious to one of ordinary skill in the art to use a USB serial connection for situations where wireless or Bluetooth connections aren’t desirable or available (Erickson:  paragraph 0035).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
01/06/2022 Primary Examiner, Art Unit 3649